Citation Nr: 0909521	
Decision Date: 03/13/09    Archive Date: 03/26/09

DOCKET NO.  02-19 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for right knee 
osteoarthritis.

2.  Entitlement to service connection for left knee 
impingement syndrome and degenerative joint disease.

3.  Entitlement to service connection for a bilateral foot 
disability.

4.  Entitlement to service connection for degenerative joint 
disease of the bilateral shoulders.

5.  Entitlement to service connection for degenerative joint 
disease of the bilateral hands.

6.  Entitlement to special monthly compensation (SMC) based 
on the need for aid and attendance and/or being housebound.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

G.A. Wasik, Counsel


INTRODUCTION

The veteran served on active duty from October 1964 to 
October 1967.

This matter is before the Board of Veterans' Appeals (Board) 
following a Board Decision and Remand in August 2004.  This 
matter was originally on appeal from a rating decision dated 
in August 2002 of the Department of Veterans Affairs (VA), 
Regional Office (RO) in Nashville, Tennessee.

The issues on appeal were again before the Board in April 
2006 and April 2008 when they were remanded for additional 
evidentiary development.

The issues of entitlement to service connection for bilateral 
foot disabilities as well as entitlement to SMC are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.  VA will inform the appellant if any further 
action is required on his part.  


FINDINGS OF FACT

1.  Right knee osteoarthritis was not present during active 
duty or for many years thereafter nor is right knee 
osteoarthritis otherwise related to such service.

2.  Left knee impingement syndrome and degenerative joint 
disease were not present during active duty or for many years 
thereafter nor are the left knee impingement syndrome and 
degenerative joint disease otherwise related to such service.  

3.  Degenerative joint disease of the bilateral shoulders was 
not present during active duty or for many years thereafter 
nor is degenerative joint disease of the bilateral shoulders 
otherwise related to such service.

4.  Degenerative joint disease of the bilateral hands was not 
present during active duty or for many years thereafter nor 
is degenerative joint disease of the bilateral hands 
otherwise related to such service.


CONCLUSIONS OF LAW

1.  Right knee osteoarthritis was not incurred in or 
aggravated by the Veteran's active duty service.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1131, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.307, 3.309 (2008).

2.  Left knee impingement syndrome and degenerative joint 
disease were not incurred in or aggravated by the Veteran's 
active duty service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008)..

3.  Degenerative joint disease of the bilateral shoulders was 
not incurred in or aggravated by the Veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).

4.  Degenerative joint disease of the bilateral hands was not 
incurred in or aggravated by the Veteran's active duty 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2008).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations set forth certain notice and 
assistance provisions.  38 U.S.C.A. §§ 5102, 5103, 5103A, 
5107; 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  After 
reviewing the claims folder, the Board finds that the 
appellant has been notified of the applicable laws and 
regulations which set forth the criteria for entitlement to 
VA benefits.  Specifically, the discussions in September 
2004, March 2005, July 2006 and May 2008 VCAA letters have 
informed the appellant of the information and evidence 
necessary to warrant entitlement to service connection for 
disabilities of the knees, shoulders and hands.  See 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

The requirements of 38 C.F.R. § 3.159(b)(1) have been met.  
The Board finds that all notice required by VCAA and 
implementing regulations was furnished to the appellant and 
that no useful purpose would be served by delaying appellate 
review to send out additional VCAA notice letters.

In this case, the RO's decision came before complete 
notification of the veteran's rights under the VCAA.  It is 
arguable that the VCAA notice was not timely.  See 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board 
finds, however, that any defect with respect to the timing of 
the VCAA notice in this case was harmless error for the 
reasons specified below.  Subsequent to the rating decision 
on appeal, the RO did provide notice to the claimant 
regarding what information and evidence was needed to 
substantiate the claims and the veteran has had the chance to 
submit evidence in response to the VCAA letters.  Under these 
circumstances, the Board finds that all notification and 
development action needed to render a fair decision on the 
claims decided herein has been accomplished and that 
adjudication of the claims, without directing or 
accomplishing any additional notification and/or development 
action, poses no risk of prejudice to the appellant.  See, 
e.g., Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim.  Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
See Dingess/Hartman, supra.

In the present appeal, the veteran was provided with notice 
of what types of information and evidence were needed to 
substantiate his claims in the September 2004, March 2005, 
July 2006 and May 2008 VCAA letters and he was also provided 
with notice of the types of evidence necessary to establish 
an effective date or a disability evaluation for the issues 
on appeal in the July 2006 and May 2008 letters.  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 38 
C.F.R. § 20.1102 (harmless error).

Furthermore, the Board finds that there has been compliance 
with the assistance provisions set forth in the new law and 
regulation.  The veteran has been afforded an appropriate VA 
examination.  The requirements of 38 C.F.R. § 3.159(c)(4) 
have been met.  Attempts have been made to confirm the 
Veteran's participation in sports while on active duty 
without success.  No additional pertinent evidence has been 
identified by the appellant as relevant to the issues on 
appeal.  Under the circumstances of this particular case, no 
further action is necessary to assist the appellant.

Service connection criteria

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. §§ 1110, 1131.

Notwithstanding the above, service connection may be granted 
for disability shown after service, when all of the evidence, 
including that pertinent to service, shows that it was 
incurred or aggravated in service.  38 C.F.R. § 3.303(a).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).

The mere fact of an in-service injury is not enough; there 
must be evidence of a chronic disability resulting from that 
injury.  In order to show a chronic disease in service there 
is required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic."  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the veteran's claim.  See 38 
C.F.R. § 3.303(b).

The chronicity provision of 38 C.F.R. § 3.303(b) apply when 
evidence, regardless of its date, establishes that a veteran 
had a chronic condition in service and still has that 
condition.  There must be competent medical evidence unless 
the evidence relates to a condition as to which lay 
observation is competent to identify its existence. 

For certain chronic disorders, such as arthritis, service 
connection may be granted on a presumptive basis if the 
disease is manifested to a compensable degree within one year 
following service discharge.  38 U.S.C.A. §§ 1101, 1112; 38 
C.F.R. §§ 3.307, 3.309.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  Clear and unmistakable evidence (obvious and 
manifest) is required to rebut the presumption of aggravation 
where the pre-service disability underwent an increase in 
severity during service.  This includes medical facts and 
principles which may be considered to determine whether the 
increase is due to the natural progress of the condition.  
Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence in the record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 C.F.R. § 3.306(b).

Analysis

The Veteran claims that he currently experiences disabilities 
of the hands, shoulders and knees as a result of his active 
duty service.  He has reported that the injuries were caused 
by his participation in sports as well as a fall which 
occurred during active duty.  He has also argued at times 
that his shoulder and knee disabilities pre-existed active 
duty but were aggravated therein.  The Board notes there is 
competent medical evidence of record which documents the 
current existence of disabilities of the knees, shoulders and 
hands.  The most recent VA examination which was conducted in 
May 2008 included diagnoses of bilateral mild 
acromioclavicular joint arthritis, bilateral mild 
patellofemoral osteoarthritis, and bilateral mild distal 
interphalangeal joint osteoarthritis.  The question on 
appeal, therefore, revolves around the etiology of these 
disabilities.  

No pertinent abnormalities were noted on the report of the 
entrance examination which was conducted in October 1964.  On 
a Report of Medical History the Veteran completed in October 
1964, he denied having or ever having had swollen or painful 
joints, arthritis or rheumatism, a painful or trick shoulder 
and a trick or locked knee.  The Report of Medical History 
was annotated to indicate that the Veteran bruised his leg 
playing football prior to active duty.  The service treatment 
records do not support the Veteran's allegations that he had 
pre-existing disabilities of the shoulders, hands or knees 
which were aggravated by service.  The Board finds there is 
no question of aggravation of a pre-existing disability as no 
pertinent abnormalities were recorded on the report of the 
entrance examination and the Veteran denied pertinent 
symptomatology on the Report of Medical History he completed 
contemporaneously.  

The only evidence of the presence of any pertinent 
disabilities in the service treatment records is the 
documentation of one incidence of the Veteran seeking 
treatment for skinned knees in early September 1967.  No 
diagnosis was made at that time and there were no further 
treatment records which reference problems with the Veteran's 
knees during the remainder of his active duty service.  
Clinical evaluation of all systems was determined to be 
normal at the time of the mid-September 1967 separation 
examination.  Significantly, a Report of Medical History 
completed by the Veteran in September mid-1967 demonstrates 
that he denied having or ever having had arthritis or 
rheumatism, a painful or trick shoulder, a trick or locked 
knee, or swollen or painful joints.  A document the Veteran 
completed in October 1967 demonstrates that he reported his 
physical condition had not changed since the time of his 
September 1967 examination.  The one time treatment for 
skinned knees does not equate to a finding of a chronic knee 
disability during active duty in light of the lack of any 
further clinical records of treatment during the Veteran's 
remaining month of active duty service.    

The Board notes that, while there are numerous clinical 
records included in the service treatment records, none of 
this evidence references the Veteran's participation in any 
sports while on active duty nor are there any references to 
the Veteran being injured in any way as a result of his 
participation in sports.  The absence of any pertinent 
evidence in the service treatment records weighs against a 
finding that the Veteran participated in sports during active 
duty which resulted in incurrence or aggravation of chronic 
disabilities of the knees, shoulders or hands.  

The Veteran has argued that the disabilities on appeal were 
incurred during or aggravated by his participation in sports 
while on active duty.  The Veteran has submitted pictures 
which he indicates document the fact that he participated in 
sports including boxing and basketball while on active duty.  
He has reported that he was injured on numerous occasions as 
a result of participation in sports especially boxing and 
that his current disabilities of the shoulders, hands and 
knees are due to his participation in sports as well as an 
in-service fall on the knees. As noted above, the service 
treatment records do not support the Veteran's allegations 
that he participated in sports during active duty or that he 
incurred or aggravated chronic disabilities of the knees, 
shoulders or hands.  The Veteran has argued that he was 
assigned to temporary duty to participate in sports.  The 
service personnel records do not support the Veteran's 
allegations.  There is no reference in the service personnel 
records to the Veteran's participation in sports while on 
active duty.  The records document that from October 1964 to 
May 1965, the Veteran was assigned to the 5th Battalion, 1st 
Training Brigade; from May 1965 to June 1966, he was assigned 
to the 561st Engineer Company and from June 1966 to October 
1967, the Veteran was assigned to B Battery, 4th Battalion, 
62nd Artillery.  His primary military occupational specialty 
was radio operator.  There was no documentation of any 
temporary duty assignments for the Veteran in the service 
personnel records.  

As noted above, there is no evidence in the service treatment 
records of the Veteran's participation in sports while on 
active duty.  Significantly, there is no contemporaneous 
medical evidence of the Veteran's being injured as a result 
of his participation in sports while on active duty.  The 
service treatment records were silent as to any sports 
injuries.  The Board notes that contemporaneous evidence has 
greater probative value than history as reported by the 
veteran.  See Curry v. Brown, 7 Vet. App. 59, 68 (1994).  

There is a long gap in time between the Veteran's discharge 
and the first evidence pertaining to problems with his knees, 
shoulders and/or hands.  The Veteran was discharged in 
October 1967 and the first pertinent post-service medical 
evidence of record is dated in the 1990's.  The Veteran did 
not submit his initial application for compensation until 
August 1993.  The Court has indicated that normal medical 
findings at the time of separation from service, as well as 
the absence of any medical records of a diagnosis or 
treatment for many years after service is probative evidence 
against the claim.  See Mense v. Derwinski, 1 Vet. App. 354, 
356 (1991) (affirming Board where it found that veteran 
failed to account for the lengthy time period after service 
for which there was no clinical documentation of low back 
condition); see also Maxson v. Gober, 230 F.3d 1330, 1333 
(Fed. Cir. 2000) (A prolonged period without medical 
complaint can be considered, along with other factors 
concerning a claimant's health and medical treatment during 
and after military service, as evidence of whether an injury 
or a disease was incurred in service which resulted in any 
chronic or persistent disability.); Forshey v. West, 12 Vet. 
App. 71, 74 (1998), aff'd sub nom. Forshey v. Principi, 284 
F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the definition 
of evidence encompasses "negative evidence" which tends to 
disprove the existence of an alleged fact).  The Veteran has 
not alleged that he had received continuous treatment for any 
of the disabilities on appeal from the time of discharge to 
the present and there is no objective evidence of record 
documenting such treatment.  This evidence weighs against a 
finding of continuity of symptomatology from the time of the 
Veteran's active duty service to the present.  

None of the pertinent medical evidence which is dated prior 
to the Veteran's August 1993 application for compensation 
includes any references to injuries to the knees, hands or 
shoulders as being incurred in or aggravated by the Veteran's 
active duty service.  Almost all these records reference 
motor vehicle accidents which occurred in 1990 and 1993 as 
being the genesis of the Veteran's orthopedic problems.  A 
June 1990 VA clinical record indicates the Veteran complained 
of pain in his left scapula which had been present since his 
involvement in a motor vehicle accident on April 28th.  In 
his October 1991 application for Social Security benefits, 
the Veteran indicated that his disabling condition was 
arthritis in the shoulders, hip and knee and also back spasms 
which he attributed to an auto accident.  The disabilities 
first bothered him on April 28, 1990.  In November 1991, the 
Veteran reported that he had left shoulder pain which had 
been present since a motor vehicle accident in April 29, 
1990.  A December 1991 record from a private physician 
indicates the Veteran reported that he was injured on April 
28, 1990, when he was in a car which was hit by another car 
traveling at 40 miles per hour.  He had a seatbelt on but was 
knocked unconscious for approximately 45 seconds.  He hit his 
knees on the dashboard.  Approximately four days after the 
accident, he developed pain in the left shoulder and neck.  
The Veteran denied being in prior accidents and denied prior 
injuries of the neck, left shoulder or lower back.  He did 
report that, in approximately 1986, he fell off a dock 
spraining his left knee but he recovered.  A March 1992 VA 
clinical record indicates the Veteran reported pain in the 
neck, shoulders, low back, left hip and left knee since a 
motor vehicle accident in April 1990.  An October 1992 
decision from the Social Security Administration indicates 
that the Veteran was found to be disabled since April 28, 
1990.  His impairments, which were considered severe, were 
degenerative joint disease, osteoarthritis and residual pain 
status post motor vehicle accident.  A May 1993 VA clinical 
record reveals the Veteran reported a past medical history of 
joint pain that had increased since a motor vehicle accident 
in April 1993.  He reported significant pain in the knees and 
hands.  The assessment was osteoarthritis.  It was noted that 
there was a history of trauma.  

The Board finds that the clinical records dated prior to 
receipt of the Veteran's application for compensation in 
August 1993 indicate that the Veteran's orthopedic problems 
were the result of motor vehicle accidents.  The failure of 
the Veteran to reference any in-service injuries at the time 
of his seeking treatment in the early 1990's weighs against a 
finding of continuity of symptomatology and also undercuts 
the Veteran's later assertions that his current disabilities 
of the knees, hands and shoulders were incurred in or 
aggravated by his active duty service.  

The Veteran reported at the time of a December 1993 VA 
examination that he injured his left knee in a fall and 
pulled muscles in his shoulders while boxing.  Thereafter, 
the first medical records which include references to the 
Veteran being injured while on active duty are dated in the 
2000's and there are very few of them.  A VA clinical record 
dated in April 2001 includes a past medical history of 
osteoarthritis of the bilateral knees.  It was recorded that 
the Veteran had participated in a lot of sports including 
boxing, javelin and shot-put.  In September 2002, a VA 
clinician recorded that the Veteran reported pain in his hand 
and a loss of muscle mass which the Veteran opined was 
because of his boxing and basketball career in the military.  
A January 2003 VA clinical record reveals the Veteran 
complained of left hand numbness in the 4th and 5th digits.  
He reported that he boxed and threw the javelin, discus and 
hammer in track and field events while in the army.  Another 
record dated in January 2003 indicates the Veteran was 
concerned that his multi-joint osteoarthritis was the result 
of boxing and track activities while on active duty.  There 
is no indication in the claims file why the Veteran did not 
inform the vast majority of the clinicians who examined him 
prior to the 2000's as to his participation in sports while 
in the military and the injuries he received as a result of 
this participation.  This lack of evidence of such 
allegations leads the Board to place reduced probative value 
on the Veteran's self-reported medical history which was 
provided subsequent to his application for compensation.  Not 
only may the veteran's memory have dimmed with time, but self 
interest may play a role in the more recent statements.  See 
Cartright v. Derwinski, 2 Vet. App. 24, 25 (1991) [interest 
may affect the credibility of testimony]; cf. Pond v. West, 
12 Vet. App. 341, 346 (1999).

The Board notes that there is also evidence that the Veteran 
was involved in a third motor vehicle accident in May 1998.  
A private clinical record dated the same month reveals the 
Veteran reported he was involved in a head-on collision at 40 
miles per hour.  

The Veteran's work history after his discharge does not 
support a finding that the Veteran had chronic injuries at 
the time of his discharge.  In a document which the Veteran 
completed in connection with his application for Social 
Security benefits in July 1992, he indicated that he was 
employed from 1975 to 1976 working on an assembly line 
loading and unloading products.  He was employed in 1989 
working on the docks stacking freight and he was also 
employed from February 1977 to November 1989 loading and 
unloading freight on the docks.  This last employment from 
1977 to 1989 included manual lifting of 50 to 200 pounds 
daily.  This history of performing work of a strenuous 
physical nature for many years after discharge weighs against 
a finding that the Veteran had chronic disabilities of the 
knees, hands or shoulders at the time of his discharge or for 
many years thereafter.  

The only evidence of record which indicates that the Veteran 
participated in sports during active duty and that he injured 
his knees, shoulders and/or hands while on active duty is the 
Veteran's own allegations.  In Jandreau v. Nicholson, 492 
F.3d 1372 (Fed. Cir. 2007), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) stated that 
lay evidence is competent and sufficient in certain instances 
related to medical matters.  Specifically, the Federal 
Circuit commented that such instances include to establish a 
diagnosis of a condition when (1) a layperson is competent to 
identify the medical condition, (2) the layperson is 
reporting a contemporaneous medical diagnosis, or (3) lay 
testimony describing symptoms at the time supports a later 
diagnosis by a medical professional.  Id.  Similarly, the 
Court has held that when a condition may be diagnosed by its 
unique and readily identifiable features, the presence of the 
disorder is not a determination "medical in nature" and is 
capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 
303 (2007).  In the current situation, the Board finds that 
the issues on appeal are not disabilities capable of 
diagnosis by a lay person.  This is particularly so as the 
most recent diagnoses of record pertain to arthritis and 
osteoarthritis which require X-rays to diagnose.  
Furthermore, the Board finds the Veteran's most recent 
allegations of problems with his shoulders, hands and knees 
as beginning during active duty or aggravated by active duty 
are undercut by his statements made to health care 
professionals prior to the time of his submission for an 
application for compensation in August 1993 which indicates 
his problems began as a result of motor vehicle accidents or 
the records were entirely silent as to when the problems 
started.  

There is some evidence of record which links currently 
existing disabilities of the knees, hands and shoulders to 
the Veteran's active duty service.  An April 2002 VA clinical 
record reveals that the Veteran was interested in obtaining a 
note which said that it was possible that his hand arthritis 
and knee arthritis could be associated with his boxing and 
track while he was in the Army.  In the opinion of the 
author, it was possible that the Veteran's knee pain and hand 
pain could be related to trauma received during boxing.  A 
January 2003 VA clinical record indicates the Veteran was 
concerned that his osteoarthritis of multiple joints was the 
result of his activities while in the military and track.  
The resident physician wrote that he believed it was possible 
that the osteoarthritis could be related to these activities.  
It is not apparent upon what basis the opinions included in 
the April 2002 and January 2003 clinical records were made 
other than a self-reported history by the Veteran.  There is 
no indication that the examiners had access to the Veteran's 
service treatment records nor access to the claims file.  
There were no citations to clinical evidence to support the 
findings.  The Court has held that post service reference to 
injuries sustained in service, without a review of service 
treatment records, is not competent medical evidence.  Grover 
v. West, 12 Vet. App. 109, 112 (1999).  Further, a bare 
conclusion, even one reached by a health care professional, 
is not probative without a factual predicate in the record.  
Miller v. West, 11 Vet. App. 345, 348 (1998).  In addition, 
an examination that does not take into account the records of 
prior medical treatment is neither thorough nor fully 
informed.  Green v. Derwinski, 1 Vet. App. 121, 124 (1991).  
A medical opinion based on speculation, without supporting 
clinical data or other rationale, does not provide the 
required degree of medical certainty.  Bloom v. West, 12 Vet. 
App. 185, 187 (1999).  Also, a medical opinion is inadequate 
when unsupported by clinical evidence.  Black v. Brown, 5 
Vet. App. 177, 180 (1995).  Finally, a medical opinion based 
on an inaccurate factual premise is not probative.  Reonal v. 
Brown, 5 Vet. App. 458, 461 (1993).  The Board finds that 
evidence included in the April 2002 and January 2003 clinical 
records should be afforded little probative value with regard 
to the etiology of disabilities on appeal.  

At the time of a VA examination which was conducted in March 
2005, the Veteran reported problems with his hands, shoulders 
and knees which he related to service.  He reported that the 
problems with both his knees began prior to service when he 
was playing high school football.  He reported that he was 
evaluated thoroughly and accepted for duty anyways with some 
limitations.  Boot camp exacerbated the knee symptoms.  
Running track during active duty also caused problems.  He 
reported he threw the javelin and hammer during active duty 
which he opined aggravated his shoulder problem.  He also 
reported he was on the boxing team throughout service and 
thought that this was the cause of his problems with his 
hands.  He reported a trauma during active duty when he fell 
down stairs and injured his knees but he did not remember 
when that occurred.  The examiner wrote that he had examined 
the claims file in connection with the examination.  The 
pertinent impressions were osteoarthritis of the bilateral 
knees, bilateral acromioclavicular joints, bilateral hands 
and intrinsic wasting of the bilateral hands.  The examiner 
wrote that, due to the Veteran's history, the examiner could 
not equivocally say one way or the other so the probability 
was 50 percent that the chronic disorders were at least as 
likely as not related to his service connection complaints.  

A VA examination was conducted in August 2007.  The examiner 
reported that he had examined the Veteran's claims file.  The 
Veteran informed the examiner that he was involved in several 
isolated activities including running, boxing, javelin 
throws, hammer throws, discus throws and basketball.  The 
Veteran opined that the in-service sports caused some wear 
and tear on his shoulders which had already had bothered him 
as a result of high school football prior to active duty.  
With regard to his knees, the Veteran reported that he 
bruised his knees playing high school football but that 
running and training during service as well as boxing 
increased his disability.  He reported that he injured both 
knees in 1967 when he fell down some stairs while running.  
He reported he received conservative treatment with ice, 
rest, and elevation for approximately two weeks.  The 
pertinent diagnoses were moderate acromioclavicular 
osteoarthritis of the shoulders and severe degenerative joint 
disease of the knees.  The examiner reported that he was 
shown several clippings and pictures of the Veteran and his 
participation in boxing while in the military.  The examiner 
wrote that, given the fact that the Veteran was involved in 
several athletic activities in the military and the fact that 
he does have significant limitation of motion of the 
shoulders and knees, it was his opinion that it was at least 
as likely as not that these conditions do relate to the 
Veteran's military service.  

The Board finds the probative value of the reports of the 
March 2005 and August 2007 VA examinations is significantly 
reduced as they are based on an inaccurate factual 
background.  A medical opinion based on an inaccurate factual 
premise is not probative.  Reonal v. Brown, 5 Vet. App. 458, 
461 (1993).  These examiners assumed the fact that the 
Veteran participated in sports while on active duty, assumed 
the fact that the Veteran was injured during the sports and 
these injuries resulted in chronic disabilities of the knees, 
hands and shoulders.  As set out above, however, there is no 
objective evidence of any chronic injuries to the knees, 
shoulders or hands in the service treatment records.  There 
is one reference to the Veteran having skinned his knees one 
month prior to discharge but no diagnosis was made and no 
pertinent abnormalities were found at the time of the 
discharge examination.  This one report of a knee injury does 
not equate to a chronic knee problem especially when there 
were no pertinent complaints or findings at discharge.  The 
Board has found that the Veteran's allegations of 
participation in sports have not been objectively confirmed 
and the Veteran's self-reported medical history of injuries 
being sustained while on active duty is contradicted by prior 
statements he made to health care professionals in the 1990's 
as to the genesis of his disabilities.  Furthermore, neither 
of these opinions references the well documented post service 
motor vehicle accident in the 1990's.  Neither of the 
opinions provides any rationale as to why the examiners 
determined that the disabilities were due to the Veteran's 
active duty service.  

At the time of a May 2008 VA examination, the Veteran 
reported that he injured his shoulders playing high school 
football prior to active duty.  He reported that he boxed 
during active duty and also participated in the hammer throw 
and injured his shoulders from that.  He reported that he 
injured his hands as a result of boxing.  He informed the 
examiner that he injured his knees playing football in high 
school but that he also fell down some steps.  The examiner 
wrote that he had a chance to review the medical records, the 
Veteran's discharge examination, the post service evidence of 
a motor vehicle accident as well as the post service work 
history and Social Security records.  The pertinent diagnoses 
were bilateral mild acromioclavicular joint arthritis, 
bilateral mild patellofemoral osteoarthritis, and bilateral 
mild distal interphalangeal joint osteoarthritis.  The 
examiner opined that the mild bilateral acromioclavicular 
joint arthritis which was very mild in nature was probably 
from a repetitive type nature and also from age related 
change.  He found that no specific traumatic event would 
cause the injury.  The examiner attributed the Veteran's 
bilateral hand disability to probably being age related.  He 
also found that the knee osteoarthritis was age related.  

The Board finds the May 2008 VA examination report should be 
afforded significant probative value.  It was based on a 
review of all the evidence in the claims file and the 
examiner provided a rationale for why he determined that the 
disabilities of the knees, shoulders and hands were not 
related to service - the examiner determined that the 
disabilities were age related and not due to any trauma.  The 
examiners who provided the opinions in the March 2006 and 
August 2007 VA examinations did not provide any rationale for 
their findings - they merely noted that the Veteran reported 
he was injured playing sports during active duty and opined 
that the current injuries could be due to this participation.  

The preponderance of the competent evidence of record 
indicates that the currently existing disabilities of the 
knees, shoulders and hands were not etiologically linked to 
the Veteran's active duty service.  The Board may 
appropriately favor the opinion of one competent medical 
authority over another.  See Owens v. Brown, 7 Vet. App. 429, 
433 (1995); Wensch v. Principi, 15 Vet. App. 362, 367 (2001).

After reviewing the totality of the relevant evidence, the 
Board is compelled to conclude that the preponderance of such 
evidence is against entitlement to service connection for the 
disabilities currently on appeal.  It follows that there is 
not a state of equipoise of the positive evidence with the 
negative evidence to permit favorable determinations pursuant 
to 38 U.S.C.A. § 5107(b).


ORDER

Service connection for right knee osteoarthritis is denied.

Service connection for left knee impingement syndrome and 
degenerative joint disease is denied.

Service connection for degenerative joint disease of the 
bilateral shoulders is denied.

Service connection for degenerative joint disease of the 
bilateral hands is denied.


REMAND

The issues on appeal were last before the Board in April 2008 
when they were remanded for a VA examination to determine if 
they were etiologically linked to the veteran's active duty 
service.  When providing an opinion as to etiology, the 
examiner was directed to address the Veteran's documented 
medical history including evidence in the service treatment 
records, the Veteran's discharge examination, post-service 
evidence of motor vehicle accidents including a medical 
record dated in December 1991, as well as the post-service 
work history documented in the Veteran's Social Security 
records.  The examiner was also directed to provide a 
rationale for any opinions provided.  A VA examination was 
conducted in May 2008.  A review of the examination report 
demonstrates that it does not comply with the Board's April 
2008 remand instructions with regard to the Veteran's foot 
disabilities.  

The examiner who conducted the May 2008 VA examination 
diagnosed the presence of mild pes planus which he found, as 
likely as not, was a pre-existing foot disability which 
increased in severity during active duty.  The examiner 
opined that the increase in foot disability was at least as 
likely as not due to natural progression as it was due to 
aggravation of the pre-existing disorder and that his opinion 
was based on conjecture alone.  The examiner did not provide 
any rationale for the opinion that there was an increase in 
the foot disability during active duty.  The service 
treatment records were silent at to complaints of, diagnosis 
of or treatment for foot problems other than one annotation 
on the report of the entrance examination.  The Veteran 
informed the examiner that his feet hurt prior to active duty 
and they continued to hurt during active duty.  It is not 
apparent to the Board upon what basis the examiner determined 
that the pre-existing foot disorder increased in disability 
as a result of the Veteran's active duty service.  In the 
case of Stegall v. West, 11 Vet. App. 268 (1998), the Court 
held that a remand by the Board imposes upon the Secretary of 
the VA a concomitant duty to ensure compliance with the terms 
of the remand.  It was further held that where the remand 
orders of the Board are not complied with, the Board errs in 
failing to insure compliance.  The Court also noted that its 
holdings in that case are precedent to be followed in all 
cases presently in remand status.  Id.  In light of the 
foregoing, the examiner who conducted the May 2008 VA 
examination should be contacted and requested that he support 
his findings with adequate rationale.  

The Veteran has claimed entitlement to SMC based on the need 
for the aid and attendance of another or on being housebound.  
The last supplemental statement of the case which pertained 
to that issue was dated in September 2007.  Since that time, 
additional evidence has been received, including the report 
of the May 2008 VA examination, which the RO has not reviewed 
in connection with the claim and for which a waiver is not of 
record.  A supplemental statement of the case is required.  
The Board further finds that the issue of entitlement to SMC 
is inextricably intertwined with the service connection claim 
being remanded.  

Accordingly, the case is REMANDED for the following action:

1. Obtain the names and addresses of all 
medical care providers who treated the 
veteran for foot problems since May 2008.  
After securing any necessary releases, 
obtain these records.  Regardless of the 
Veteran's response, obtain all 
outstanding VA medical records.  

2.  Provide the examiner who conducted 
the May 2008 VA examination with the 
Veteran's claims file and request that he 
produce an addendum to the examination 
report.  The examiner should provide 
rationale for his opinion that the 
Veteran had pre-existing bilateral foot 
disabilities which were aggravated by his 
active duty service with citations to 
supporting evidence (or the lack thereof) 
in the claims file.  If any opinion 
requested cannot be provided without 
resort to speculation, the examiner 
should so state.  If any opinion cannot 
be provided without another examination 
of the Veteran, this should be scheduled.  

If the examiner who conducted the May 
2008 VA examination is not available, 
schedule the veteran for a VA examination 
by an appropriately qualified health care 
professional to determine the nature, 
extent and etiology of any disabilities 
of the feet found on 


examination.  The claims file must be 
made available to and pertinent documents 
therein reviewed by the examiner in 
conjunction with the examination, and the 
examination report should reflect that 
such a review was made.  All pertinent 
symptomatology and findings should be 
reported in detail.  Any indicated 
diagnostic tests and studies should be 
accomplished.  In determining the 
etiology of the disabilities, the 
examiner must address the veteran's 
documented medical history including 
evidence in the service medical records, 
the veteran's discharge examination, 
post-service evidence of motor vehicle 
accidents including a December 1991 
medical record, as well as the post-
service work history shown in Social 
Security records.   A rationale for any 
opinion expressed must be provided.

The examiner should assume that the 
Veteran had pre-existing pes planus prior 
to active duty and should respond to the 
following:

a).  Is it at least as likely as not (50 
percent or greater likelihood) that the 
veteran's preexisting foot disabilities 
(pes planus) increased in severity during 
active duty?

b).  If the veteran's preexisting foot 
condition(s) increased in severity during 
active duty, is it at least as likely as 
not (50 percent or greater likelihood) 
that such increase was due to the natural 
progression of the disorder, or if not, 
due to aggravation of the disorder in 
service?

Note:  The term "at least as likely as 
not" does not mean merely within the 
realm of medical possibility, but 


rather that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
causation as it is to find against it.

Note: "Aggravation" of a preexisting 
disability refers to an identifiable, 
incremental, permanent worsening of the 
underlying condition, as contrasted with 
temporary or intermittent flare-ups of 
symptomatology.

c).  If the examiner identifies a foot 
condition that did not preexist the 
veteran's military service, the examiner 
should indicate whether it is at least as 
likely as not (50 percent or greater 
likelihood) that such disorder was 
incurred during the veteran's military 
service.

The examiner must support his opinions 
with citations to evidence in the claims 
file.  

3.  The claim should be readjudicated.  
If the benefit sought on appeal is not 
granted to the veteran's satisfaction, 
the veteran and his representative should 
be provided a supplemental statement of 
the case and be afforded the appropriate 
opportunity to respond.

The appellant and his representative have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


